DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-15 are pending of which claims 1 and 9 are in independent form.  Claims 1-2, 7-10 and 15 are rejected under 35 U.S.C. 102(a)(1).  Claims 3-6 and 11-14 are rejected under 35 U.S.C. 103.

Response to Specification and Claim Amendments and Arguments
The amendments to the specification filed on 12 May 2022, specifically reducing the number of words to at or below 150 renders the objection to the specification moot, therefore it has been removed.  
Applicant’s argument against the 35 U.S.C. 112(b) rejections of claims 2 and 10 is persuasive in that Applicant points out the antecedent basis for the information in the independent claims, therefore the 35 U.S.C. 112(b) rejections have been withdrawn.  
Similarly,  Examiner is persuaded by Applicant’s arguments against the 35 U.S.C. 101 rejections of the independent claims, particularly the portion of the argument cited to computer related technological improvement recited in the specification at paragraph [0005] and how that lends support to the claim containing additional elements that are integrated into a practical application and amount to significantly more than the abstract idea itself.  Therefore, the 35 U.S.C. 101 rejections of claims 1 and 9 have been withdrawn.
With respect to the claim amendments and arguments as they apply to the 35 U.S.C. 102(a)(1) rejections of the independent claims, Examiner is not persuaded by Applicant’s arguments.
Applicant’s Argument:
On pages 12-14 of the remarks, Applicant’s representative appears to argue that the Vongsouvanh reference discloses deleting the metadata related to an application and does not disclose the newly amended independent claim limitation reciting in part, in the middle of or after deleting of the at least one application program delete the at least one file used by the at least one application program, based on at least a portion of the metadata.

Examiner’s Response:
Examiner is of the position that Applicant is arguing that the file deleted and identified by the metadata, while identified by the metadata is distinct from the metadata itself.  Examiner asks Applicant to consider under a BRI analysis of the claim if Vongsouvanh as follows reads on the claim limitation.  
Vongsouvanh in the Abstract discloses generating a metadata category [i.e., metadata] associated with a specific application.  Vongsouvanh at paragraphs [0023]-[0024] discloses information regarding application specific metadata categories being used by a file system and stored in various databases such as a file database 206 and an application database 210.  Examiner is of the position that the information regarding the metadata categories used by the file system and contained in the various databases may be stored as files.  
Lastly, Vongsouvanh at paragraph [0052] discloses in part, “…uninstalling an application or revoking its access to a file may delete application-specific metadata associated with the application…”  Examiner is of the position that the Vongsouvanh as disclosed above discloses application specific metadata categories [i.e., metadata] that exists distinctly from files existing in a plurality of databases containing information regarding the metadata categories, such as whether or not the metadata categories are general or specific or apply to one or more applications, and the corresponding files are identified using the metadata upon uninstallation of the application and deleted and reads on the argued claim language.
In the event that Applicant disagrees with Examiner’s position, and in order to advance prosecution, Examiner asks Applicant to additionally consider the foreign prior art reference cited at the end of this Office Action and in the attached PTO-892 as it applies to the argued claim limitation.

Claim Interpretation
Regarding dependent claims 6 and 14, Examiner is interpreting deletable in a manner consistent with the specification at paragraph [0082] as tagged “deletable”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-10 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vongsouvanh et al. U.S. Pub. No. 2014/0297700 (hereinafter “Vongsouvanh”).
Regarding independent claim 1, Vongsouvanh discloses:
An electronic device comprising: a communication circuit; a processor; a non-volatile memory electrically connected to the processor, and a memory storing instructions which, when executed by the process, cause the processor to: download at least one application program from an external server through the communication circuit, install the at least one application program in the electronic device, provide a file system configured to store in at least one first region of the non-volatile memory, at least one file used by the at least one application program (Vongsouvanh at paragraph [0018] discloses in part, “A user device 106 is a computing device that may be used to access cloud storage device 102, and may be a personal laptop computer, a personal desktop computer, a tablet computer, a smartphone, or some other suitable computing device. User device 106 may include installed applications, or may have access to applications that are capable of accessing or altering files stored on cloud storage device 102.”  Examiner is of position that the user device being a computer as disclosed in Vongsouvanh reads on the recited electronic device and comprises a processor and memory and as illustrated in Figure 2 provided below, communicates with a network.  Further, Vongsouvanh at paragraph [0020] discloses in part, “Cloud storage engine 200 allows user device 106 to access files over network 104.”  Vongsouvanh at paragraph [0028] discloses in part, “In some implementations, application database 210 may include compiled or uncompiled computer instructions comprising an application, a link to access a cloud application, a link to download a native application…”  
Lastly, Vongsouvanh in the Abstract discloses generating a metadata category associated with a specific application.  Vongsouvanh at paragraphs [0023]-[0024] discloses information regarding metadata categories being used by a file system and stored in various databases such as a file database 206 and an application database 210.  Examiner is of the position that the information regarding the metadata categories used by the file system and contained in the various databases reads on may be stored as files and reads on the claim limitation reciting, store in at least one first region of the non-volatile memory, at least one file used by the at least one application program.)


store in at least one second region of the non-volatile memory, metadata associated with the at least one file,  the metadata comprising information of the at least one application program (Vongsouvanh at paragraphs [0023]-[0024] discloses information regarding application specific metadata categories [i.e., metadata] associated with the information files defining the metadata categories being used by a file system in a plurality of locations, including as part of tags to other files as well as the information files defining the categories themselves and as they are application specific, compris[e] information of the at least one application program.)

delete the at least one application program from the electronic device, and in the middle of or after the deleting of the at least one application program, delete the at least one file useb by the at least one application program, based on at least a portion of the metadata (Vongsouvanh at paragraph [0052] discloses in part, “…uninstalling an application or revoking its access to a file may delete application-specific metadata associated with the application…”  Examiner is of the position that the Vongsouvanh as disclosed above discloses application specific metadata categories [i.e., metadata] that exists distinctly from files existing in a plurality of databases containing information regarding the metadata categories, such as whether or not the metadata categories are general or specific or apply to one or more applications, the corresponding files are identified using the metadata upon uninstallation of the application and deleted.)

Regarding dependent claim 2, all of the particulars of claim 1 have been addressed above.  Additionally, Vongsouvanh discloses:
wherein the information of the at least one application program comprises usage information associated with the at least one application program (Vongsouvanh at paragraph [0022] discloses in part, “As an illustrative example of such implementations, upon implementing a user edit to the content of a file, communication processor 204 may also adjust metadata indicating the last time the file was edited…”  Examiner is interpreting metadata indicating the last time a file was edited as reading on usage information.)

Regarding dependent claim 7, all of the particulars of claim 1 have been addressed above.  Additionally, Vongsouvanh discloses:
further comprising a display device, wherein the instructions, when executed by the processor, further cause the processor to: in the middle of or after the deleting of the at least one application program, identify at least one file comprising the information of the at least one application program; and display the at least one file to be distinguished from other files through the display device (Vongsouvanh at paragraph [0048] discloses the cloud storage system implementing a video display.  Further, Vongsouvanh at paragraph [0052] discloses in part, “…uninstalling an application or revoking its access to a file may delete application-specific metadata associated with the application…”  Lastly, Vongsouvanh at paragraph [0022] discloses in part, “Communication processor 204 may respond to a user command by identifying files having metadata that meets criteria provided in the user command, by transmitting metadata associated with one or more files to a user, by editing metadata associated with a file, or by some other suitable measure according to the command. Communication processor 204 may also provide access to or edit content of a file according to a user command…”)

Regarding dependent claim 8, all of the particulars of claim 1 have been addressed above.  Additionally, Vongsouvanh discloses:
wherein the file system comprises a permission file system (Vongsouvanh at paragraph [0025] discloses in part, “Each category of metadata may also be public or private. Public metadata may be accessed by any user with permission to access the file, while private metadata may only be accessed by an owner of the metadata or a user that the owner authorized to access the private metadata.”)

Regarding independent claim 9, while independent claim 9, a method claim, and independent claim 1, a device claim, are directed towards different statutory classes, they are similar in scope.  Therefore, claim 9 is rejected under the same rationale as claim 1.

Regarding dependent claim 10, all of the particulars of claim 9 have been addressed above.  Additionally, claim 10 is rejected under the same rationale as claim 2.

Regarding dependent claim 15, all of the particulars of claim 9 have been addressed above.  Additionally, claim 15 is rejected under the same rationale as claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Vongsouvanh in view of Caklovic U.S. Patent No. 8,812,567 (hereinafter “Caklovic”).
Regarding dependent claim 3, While Vongsouvanh at paragraph [0032] discloses searching for metadata and files using an application on a user device operated by an operating system, Vongsouvanh does not disclose:
wherein the file system comprises a file system of Unix or Linux, wherein the at least one first region comprises a data block, and wherein the second region comprises an inode list.
However, Caklovic at Column 1, Lines 35-46 teaches the following:
For each file, the file system stores a set of data blocks for the file (i.e., the actual data stored in the file by a user or application), as well as metadata for accessing and managing the file. For example, in Unix and Unix-derived file systems, file metadata is often stored in inodes. The inode for a file stores information about the file, such as the number of bytes in the file, protection and permission information, addresses of data blocks for the file's data, the dates and times when the file was created, last accessed, and modified, etc. 

Both the Vongsouvanh reference and the Caklovic reference, in the sections cited by the Examiner, are in the field of endeavor of managing files and metadata of a file system.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the navigation of files and metadata through an application running on an operating system as disclosed in Vongsouvanh with the Unix file system storing files in blocks and metadata in inodes as taught in Caklovic to facilitate in managing a file system (See Caklovic at Column 3, Lines 22-34).

Regarding dependent claim 11, all of the particulars of claim 9 have been addressed above.  Additionally, claim 11 is rejected under the same rationale as claim 3.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Vongsouvanh in view of Chang et al. U.S. Pub. No. 2006/0129601 (hereinafter “Chang”).
Regarding dependent claim 4, all of the particulars of claim 1 have been addressed above.  Additionally, while Vongsouvanh at paragraph [0024] discloses information as to whether a category is general or application specific or applies to a set of applications and Vongsouvanh at paragraph [0052] discloses deleting application specific metadata, Vongsouvanh does not explicitly disclose:
wherein the instructions, when executed by the processor, further cause the processor to: in the middle of or after the deleting of the at least one application program, delete the information of the at least one application program from the metadata associated with the at least one file; determine whether the metadata associated with the at least one file comprises information of another application program; and based on when the information of another application program is not included, delete the at least one file.
However, Chang at paragraph [0026] teaches in part, “Being able to distinguish metadata of one application program from others allows a particular metadata to be updated or deleted altogether from the file when the application program to which it pertains is updated or uninstalled from the node, respectively.”  Examiner is interpreting Chang in the above cited section as teaching the ability to distinguish metadata of one application from others, such that only metadata belonging only to an uninstalled application is deleted.”
Both the Vongsouvanh reference and the Chang reference, in the sections cited by the Examiner, are in the field of endeavor of metadata handling of uninstalled application.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the identification and deletion of application related metadata of an uninstalled application as disclosed in Vongsouvanh with the determination as to which applications metadata belongs to and only deleting metadata belonging to an uninstalled application as taught in Chang to facilitate in the automatic collection and deletion of application metadata when an application is uninstalled (See Chang at paragraph [0008]).

Regarding dependent claim 12, all of the particulars of claim 9 have been addressed above.  Additionally, claim 12 is rejected under the same rationale as claim 4.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Vongsouvanh in view of Wu et al. U.S. Patent No. 8,079,085 (hereinafter “Wu”).
Regarding dependent claim 5, all of the particulars of claim 1 have been addressed above.  Additionally, while Vongsouvanh discloses using metadata to identify application files and identifying application metadata and deleting application metadata when an application is uninstalled, Vongsouvanh does not disclose:
wherein the instructions, when executed by the processor, further cause the processor to: in the middle of or after the deleting of the at least one application program, delete the information of the at least one application program from the metadata associated with the at least one file, identify a number of pieces of information of the at least one application program included in the metadata associated with the at least one file, and delete the at least one file based on the number of pieces of information of the at least one application program included in the metadata.
However, Wu at Column 3, Lines 32-35 teaches, “Removing a program is typically termed "uninstall" since often a variety of actions must occur in order to remove the program, in addition to simply deleting the program file itself. When referring to software, an "uninstall" refers to the act of removing program files and folders from a hard disk and removing related data from the registry so that the software is no longer available for use.”
Vongsouvanh reference and the Wu reference, in the sections cited by the Examiner are in the field of endeavor of uninstalling an application and removing relevant data.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the uninstalling of an application and the identification and deletion of related metadata as disclosed in Vongsouvanh with the uninstallation of an application comprises removing program files and folder and data from the registry  [i.e., metadata] as taught in Wu to facilitate in completely uninstalling an application and keeping a clean registry to reduce false positives (See Wu at Column 3, Lines 32-41).

Regarding dependent claim 13, all of the particulars of claim 9 have been addressed above.  Additionally, claim 13 is rejected under the same rationale as claim 5.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Vongsouvanh in view of Walline et al. U.S. Pub. No. 2016/0294839 (hereinafter “Walline”).
Regarding dependent claim 6, all of the particulars of claim 1 have been addressed above.  Additionally, while Vongsouvanh discloses file and application metadata related to an installed application and its corresponding files, Vongsouvanh does not disclose:
wherein the instructions, when executed by the processor, further cause the processor to: in the middle of or after the deleting of the at least one application program, identify at least one file comprising the information of the at least one application program, identify whether the at least one file is deletable, and based on the at least one file being deletable, delete the at least one file.
However, Walline at paragraph [0176] teaches tagging files for deletion [i.e., deletable].
Both the Vongsouvanh reference and the Walline reference, in the sections cited by the Examiner, are in the field of endeavor identifying relevant data for deletion.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the identification and deletion of data related to an uninstalled application as taught in Vongsouvan with the tagging of files for deletion taught in Walline to facilitate in identifying files for deletion.

Regarding dependent claim 14, all of the particulars of claim 9 have been addressed above.  Additionally, claim 14 is rejected under the same rationale as claim 6.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
2014/0067879
Paragraphs [0008] and [0047] as it relates to uninstalling an application and removing related files from a system area and non-system area.
Foreign Patent DE 102014105448 A1
Page 9, Lines 19 – 44 of the attached PDF as it relates to metadata associated with files being queried upon uninstall of a  program and upon uninstalling a program parsing a document array, checking if it is empty and taking appropriate action, which Examiner is of the position it would have been obvious to one of ordinary skill in the art to delete the documents associated with the uninstalled program.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154